Case 2:21-cv-00186-JCM-EJY Document 16
                                    18 Filed 06/08/21
                                             06/11/21 Page 1 of 3
Case 2:21-cv-00186-JCM-EJY Document 16
                                    18 Filed 06/08/21
                                             06/11/21 Page 2 of 3




                 8th         June          1



                                          /s/ Bradley T. Wibicki
                                    Case 2:21-cv-00186-JCM-EJY Document 16
                                                                        18 Filed 06/08/21
                                                                                 06/11/21 Page 3 of 3




                              1                DATED this 8th day of June, 2021

                              2                                               THE LAW OFFICES OF ROBERT B. KATZ &
                                                                              ASSOCIATES
                              3

                              4                                               By           /s/ Robert B. Katz
                                                                                   Robert B. Katz, Nevada Bar No. 7768
                              5                                                    2300 W. Sahara Avenue, Suite 800
                                                                                   Las Vegas, NV 89102
                              6                                                    Tel. (702) 435-5916
                              7
                                                                                   Attorneys for Danny Nixon Hunt
                              8
                                                                                  ORDER
                              9
                                               IT IS SO ORDERED.
                            10
                                               DATED this
                                                      June___ day
                                                            11,   of _______________, 2021
                                                                2021.
                            11

                            12

                            13                                                     UNITED STATES DISTRICT JUDGE
                            14
                                   7658758.1
                            15

                            16

                            17

                            18

                            19

                            20

                            21

                            22

                            23

                            24

                            25

                            26

                            27

                            28
  MCCORMICK, BARSTOW,
   SHEPPARD, W AYTE &
     CARRUTH LLP                                                                 3                 Case No. 2:21-cv-00186-JCM-EJY
8337 WEST SUNSET ROAD, SUITE 350
      LAS VEGAS, NV 89113                         STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE OF GEICO, ONLY
